                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NEW YORK

------------------------------x
                              :
ROY C. ROBERTS, III           :       Civil No. 1:17-CV-01129 (HBF)
                              :
v.                            :
                              :
NANCY A. BERRYHILL, ACTING    :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Roy C. Roberts, III, brings this action pursuant

to 42 U.S.C. §405(g), seeking review of a final decision of the

Commissioner of Social Security which denied his application for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”) under Titles II and XVI of the Social Security

Act, 42 U.S.C. §401 et seq. (“the Act”). Plaintiff has moved to

reverse or remand the case for a rehearing. The Commissioner has

moved to affirm.

    For the reasons set forth below, plaintiff’s Motion for

Judgment on the Pleadings [Doc. #16] is GRANTED and this matter

is REMANDED to the Commissioner for further administrative

proceedings. Defendant’s Motion for Judgment on the Pleadings

[Doc. #19] is DENIED.

I. ADMINISTRATIVE PROCEEDINGS

    The procedural history of this case is not disputed.


                                  1
Plaintiff protectively filed an application for DIB and SSI

benefits on October 9, 2013. In both applications plaintiff

alleged disability as of March 20, 2011; that was later amended

to March 29, 2013.1 [Certified Transcript of the Record, Compiled

on January 30, 2018, Doc. #5 (hereinafter “Tr.”) 20, 47, 112-13;

205-14, 278-80]. Plaintiff alleged disability due to diabetes,

neuropathy in hands and feet, vision problems due to diabetes

and metal plate in ankle. [Tr. 123, 242]. His applications were

denied on January 23,2014. [Tr. 134-41]. Plaintiff filed a

timely request for a hearing before an Administrative Law Judge

(“ALJ”) on February 25, 2014. [Tr. 142-44].

     On March 17, 2016, Administrative Law Judge (“ALJ”) Bryce

Baird held a hearing, at which plaintiff appeared with an

attorney and testified. [Tr. 37-88]. Vocational Expert (“VD”)

Michael A. Klein also testified at the hearing. [Tr. 74-85]. On

June 10, 2016, the ALJ found that plaintiff was not disabled,

and denied his DIB and SSI claims. [Tr. 17-36]. Plaintiff filed

a timely request for review of the hearing decision on June 10,

2016. [Tr. 203-04]. On August 31, 2017, the Appeals Council

denied review, thereby rendering ALJ Baird’s decision the final

decision of the Commissioner. [Tr. 1-6]. The case is now ripe




1Plaintiff amended the alleged onset date of disability to March
29, 2013, on the record during the ALJ’s hearing and in a
pretrial brief dated March 16, 2016. [Tr. 47, 278-80].
                                2
for review under 42 U.S.C. §405(g).

      Plaintiff, represented by counsel, timely filed this action

for review and moves to reverse and/or remand the Commissioner’s

decision.

II.   STANDARD OF REVIEW

      The review of a social security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. Balsamo

v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation omitted).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

                                 3
standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alteration added) (citation omitted). The ALJ is free to accept

or reject the testimony of any witness, but a “finding that the

witness is not credible must nevertheless be set forth with

sufficient specificity to permit intelligible plenary review of

the record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255,

260-61 (2d Cir. 1988) (citation omitted). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, Civil Action No. 3:13-CV-

00073(JCH), 2014 WL 1304715, at *6 (D. Conn. Mar. 31, 2014)

                                4
(internal citations omitted).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (citations and internal quotation marks omitted).

“[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013)(citations omitted).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

    To be considered disabled under the Act and therefore

entitled to benefits, Mr. Roberts must demonstrate that he is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

                                 5
previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); see also 20 C.F.R. §404.1520(c)(requiring that

the impairment “significantly limit[ ] ... physical or mental

ability to do basic work activities” to be considered “severe”).2

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(a)(4). In the

Second Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:


2DIB and SSI regulations cited herein are virtually identical.
The parallel SSI regulations are found at 20 C.F.R. §416.901 et
seq., corresponding to the last two digits of the DIB cites
(e.g., 20 C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                 6
      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” is what a person is still capable

of doing despite limitations resulting from his physical and

mental impairments. See 20 C.F.R. §§404.1545(a), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”


                                 7
Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (citation

omitted). “[E]ligibility for benefits is to be determined in

light of the fact that the Social Security Act is a remedial

statute to be broadly construed and liberally applied.” Id.

(citation and internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five step evaluation process,

ALJ Baird concluded that plaintiff was not disabled under the

Social Security Act. [Tr. 17-36]. At step one, the ALJ found

that plaintiff had not engaged in substantial gainful activity

since March 29, 2013, the alleged onset date.3 [Tr. 22].

      At step two, the ALJ found that plaintiff had diabetes

mellitus, diabetic peripheral neuropathy, right ankle fracture

status post-surgery, right thumb fracture status post-surgery,

and diabetic retinopathy, all of which are severe impairments

under the Act and regulations. [Tr.23].

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of one of the listed impairments in 20 C.F.R. Pt.

404, Subpart P, Appendix 1. [Tr. 24]. The ALJ specifically

considered Listings 2.02 (loss of central visual acuity), and


3SSI benefits are not payable for any period prior to the month
after the application is filed. See 42 U.S.C. §1382(c)(7); 20
C.F.R. §§416.335, 416.501. Plaintiff’s date last insured for
Title II benefits is September 30, 2016. [Tr. 22].
                                 8
11.14 (peripheral neuropathies). [Tr. 24-25]. The ALJ also

conducted a psychiatric review technique and found that

plaintiff had no restriction in activities of daily living;

social functioning; and concentration, persistence or pace. [Tr.

23-24]. The ALJ found no episodes of decompensation. [Tr. 24].

    Before moving on to step four, the ALJ found plaintiff had

the RFC

    to perform sedentary work as defined in 20 C.F.R.
    404.1567(a) and 416.967(a) except he can lift and
    carry 10 pounds occasionally and 5 pounds frequently.
    The claimant will be able to sit for up to six hours
    in an 8-hour day and stand and/or walk up to 2 hours
    in an 8-hour day. He could not use foot controls
    bilaterally and is limited to frequent climbing of
    ramps or stairs. In addition, he is limited to no
    climbing of ladders ropes or scaffolds, and frequent
    balancing. He is further limited to frequent handling
    of objects, fingering of objects, and feeling of
    objects bilaterally. Finally, the claimant should have
    no exposure to excessively cold or hot environments,
    no exposure to excessive vibration, and no exposure to
    hazards such as unprotected heights or moving
    machinery.

[Tr. 25-30].

    At step four, the ALJ found plaintiff was unable to

perform any past relevant work. [Tr. 30-31]. At step five,

after considering plaintiff’s age, education, work

experience and RFC, the ALJ found that jobs existed in

significant numbers in the national economy that plaintiff

could perform. [Tr. 31-32].




                                9
V.   DISCUSSION

     Plaintiff makes two arguments in support of his position

that the ALJ’s decision should be reversed and/or remanded. The

Court will address these arguments in turn.


     A.   RFC Assessment

     Plaintiff first argues that the RFC assessment was not

supported by substantial evidence and was legally erroneous.

[Doc. #16-1 at 9-14]. He contends that the ALJ erred in

substituting his own medical judgment for that of a physician

and “erred in failing to rely on any medical authority” in

determining the RFC. [Doc. #16-1 at 11]. The Court agrees.

     An ALJ has the responsibility to determine a claimant’s

RFC based on all the evidence of record. 20 C.F.R.

§§404.1545(a)(1), 416.945(a)(1). The RFC is an assessment of

“the most [the disability claimant] can still do despite [his or

her] limitations.” 20 C.F.R. §404.1545(a)(1), 416.945(a)(1).

Although “[t]he RFC determination is reserved for the

commissioner...an ALJ’s RFC assessment is a medical

determination that must be based on probative evidence of

record.... Accordingly, an ALJ may not substitute his own

judgment for competent medical opinion.” Walker v. Astrue, No.

08-CV-0828(A)(M), 2010 WL 2629832, at *6 (W.D.N.Y. June 11,

2010)(quoting Lewis v. Comm’r of Soc. Sec., No. 6:00CV1225(GLS),

2005 WL 1899, at *3 (N.D.N.Y. Aug. 2, 2005)(internal citations
                               10
omitted)). Nevertheless, plaintiff has the burden to demonstrate

functional limitations that would preclude any substantial

gainful activity. See 20 C.F.R. §§§404.1545(a)(3), 416.945(a)(3)

(“In general, you are responsible for providing the evidence we

will use to make a finding about your residual functional

capacity.”); 42 U.S.C. §423(d)(5)(A)(“An individual shall not be

considered to be under a disability unless he furnishes such

medical and other evidence of the existence thereof as the

Commissioner of Social Security may require.”). Although the RFC

is assessed using “all the relevant evidence in [the] case

record,” id., the medical opinion of a treating physician is

given “controlling weight” as long as it is “well-supported by

medically acceptable clinical and laboratory diagnostic

techniques” and is not inconsistent with other substantial

evidence in the record. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2).


    B.   Opinion Evidence

    Plaintiff argues that the ALJ rejected all of the medical

opinions of record and improperly relied on his lay

interpretation of the bare medical findings to make the residual

functional capacity determination. [Doc. #16-1 at 9-11]. The

administrative record contains numerous detailed treatment

records, medical opinions from treating and examining sources,

lab results and diagnostic imaging that relate the medical
                               11
evidence to what plaintiff can and cannot do functionally.

Plaintiff accurately points out that there are numerous opinions

by his treating physicians that were discounted and/or rejected

by the ALJ.

    Pursuant to 20 C.F.R. §§404.1527(c)(2) and 416.927(c)(2), a

treating source’s opinion will usually be given more weight than

a non-treating source. If it is determined that a treating

source’s opinion on the nature and severity of a plaintiff’s

impairment is “well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in [the] case record,” the

opinion is given controlling weight. 20 C.F.R. §§404.1527(c)(2),

416.927(c)(2). If the opinion, however, is not “well-supported”

by “medically acceptable” clinical and laboratory diagnostic

techniques, then the opinion cannot be entitled to controlling

weight. Id. If the treating source’s opinion is not given

controlling weight, the ALJ considers the following factors in

weighing the opinion: length of treatment relationship,

frequency of examination, nature and extent of the treatment

relationship, relevant evidence used to support the opinion,

consistency of the opinion with the entire record, and the

expertise and specialized knowledge of the source. See 20 C.F.R.

§§404.1527(c)(2)-(6), 416.927(c)(2)-(6); Social Security Ruling

(“SSR”) 96-2P, 1996 WL 374188, at *2 (S.S.A. July 2, 1996). If

                               12
the treating physician’s opinion is not supported by objective

medical evidence or is inconsistent with other substantial

evidence in the record, the ALJ need not give the opinion

significant weight. See Poupore, 566 F.3d at 307. “The failure

to provide ‘good reasons for not crediting the opinion of a

claimant's treating physician is a ground for remand.’” Maenza

v. Colvin, No. 14-CV-6596, 2016 WL 1247210, at *11 (W.D.N.Y.

Mar. 24, 2016)(quoting Snell v. Apfel, 177 F.3d 128, 133 (2d

Cir. 1999) and citing Schaal v. Apfel, 134 F.3d 496, 505 (2d

Cir. 1998)(“Commissioner's failure to provide 'good reasons' for

apparently affording no weight to the opinion of plaintiff's

treating physician constituted legal error.”)).


         1.   Primary Care Physician Dr. Vinod Patel and
         Podiatrist Dr. James Burruano

    Plaintiff began treatment with primary care physician Dr.

Vinod Patel in April 2012, for a medication renewal after “not

com[ing] to the clinic for the past 7 months.” [Tr. 521-25].

During the treatment relationship, Dr. Patel diagnosed plaintiff

with type 2 diabetes with neurological complications and type 2

diabetes melitius-uncomplicated, uncontrolled and found that

plaintiff was consistently not compliant with his diabetes

medication or diet [Tr. 559 (April 30, 2012, blood sugar

readings were between 220-350 mg/dl, history of diabetic

retinopathy and reported tingling in both feet for several


                               13
months); Tr. 555 (May 7, 2012, “patient is not at goal.

Hemoglobin A1C is >7”); Tr. 550-54 (August 29, 2012, noting that

plaintiff was living in a shelter without a stove, “DM poorly

controlled, monofilament testing showed sensation to light touch

decreased over toes bilaterally); Tr. 548-49 (September 13,

2012, “sugar is high, needs to come back on Monday and will

recheck the sugar ....”); Tr. 544 (November 19, 2012, plaintiff

“reporting that blood sugar reading was 224”); Tr. 540-43

(February 18, 2013, reporting average glucose readings at 180-

210. “The sensory exam shows diminished tactile sensation with

monofilament testing.”); Tr. 535-39 (July 24, 2013, noting

average glucose readings at 200-250. A1C >7. “Monofilament

testing: diminished tactile sensation with monofilament testing

throughout both feet.” “Compliance with medication discussed.”);

Tr. 526-34 (August 12, 2013, glucose reading at 451); Tr. 521,

525 (September 19, 2013, Glucose Finger Stick 373, “sugar is

running around 100-220, “Currently, patient is not at goal.”);

Tr. 728-32 (September 13, 2014, blood sugar was over 400,

returns after a year-missed multiple appointments, not compliant

with taking insulin, “diminished tactile sensation with

monofilament testing throughout both feet.”); Tr. 723-27

(September 24, 2014, acute care visit with Dr. Min Yang

presenting with lower extremity swelling, increased fatigue over

last month, “has been able to walk about 5 blocks and then has

                               14
to stop d/t fatigue.”); Tr. 718-224 (March 18, 2015, follow-up

post March 4 hospitalization for dehydration, hyponatremia and

hyperglycemia after a six month absence, also missed endocrine

appointment, average glucose reading 200-400, A1C 13); Tr. 712-

17 (April 17, 2015, not using any long acting insulin, blood

sugar readings are 150-250, A1C 13. “Patient is noncompliant

with diet and exercise.”); Tr. 707-11 (June 17, 2015, plaintiff

reported blood sugars “are frequently over 200.” “Plaintiff has

had neuropathy and placed his feet in hot water and did not

realize how hot it was.” Acquired blisters. Affecting his

walking and driving. Lower examination abnormal due to wounds on

his feet bilaterally, which are healing. Noted that plaintiff

had retinopathy surgery 3 weeks earlier. Directed to follow-up

with podiatrist, ophthalmologist, and endocrinologist.); Tr.




4   Dr. Patel wrote,

        I have discussed with the patient about compliance
        issue. Patient was encouraged to take his insulin on a
        regular basis. Patient understands the possible
        complications of uncontrolled blood sugar. I have
        explained [to] him to have possible complication like
        retinopathy which he is undergoing treatment. He can
        also develop peripheral vascular disease, heart
        disease, and peripheral neuropathy which he already
        has. Patient was also told to comply with his
        appointments. And I have told him that I’ll be
        discharging him from my practice if he missed 1
        appointment. He understands, accepts it and []he has
        promised me to be more compliant.

[Tr. 721].
                                  15
733-37 (January 15, 2016, “followed up with endocrine clinic”,

noting glucose finger stick results 229 and 295, awaiting start

with insulin pump.).

     The ALJ gave some weight to Dr. Patel’s functional

limitation assessment dated July 24, 2013.5 [Tr. 29, 748-49]. Dr.

Patel found no limitations to mental functioning. [Tr. 749]. The

doctor found that plaintiff was very limited in walking,

standing, lifting, carrying, pushing pulling, sending, and

stairs or other climbing; moderately limited in using hands; and

no limitations to sitting, seeing, hearing or speaking. [Tr.

749]. The ALJ gave

     this opinion some weight to the extent that it
     supports the claimant is able to do work at a
     sedentary exertional level. However, to the extent
     that Dr. Patel limits the claimant further than the
     residual functional capacity provides, for example,
     his limitation that the claimant is very limited in
     his ability to stand and walk, I give this portion of
     the evidence little weight. This portion of the
     opinion is not supported by the medical evidence of
     record. Specifically, during his internal medicine
     examination, the claimant did not require any
     assistance ambulating and he testified to standing in
     a factory after his amended alleged onset date and
     using public transportation.

[Tr. 29].

     On March 25, 2016, Dr. Patel completed a Manipulative



5Dr. Patel completed a two page “Medical Examination for
Employability Assessment, Disability Screening, and
Alcoholism/Drug Addiction Determination” form. [Tr. 748-49].
This form was completed when plaintiff was healing from right
ankle surgery to remove hardware. [Tr. 535].
                               16
Limitations Medical Source Statement, identifying symptoms of

paresthesia, joint deformity and reduced grip strength

bilaterally to his hands. [Tr. 887-88]. Addressing

pain/paresthesia, the doctor stated that plaintiff “has tingling

and numbness and sometime[s] has sharp pain” and identified

“reduced or absent sensation” bilaterally to palm and dorsum.

[Tr. 887]. Plaintiff was limited to lifting less than 25 pounds

bilaterally. [Tr. 888]. During an 8-hour work day, Dr. Patel

opined that plaintiff would be able to grasp, turn, twist

objects with his hands left/right and do fine manipulation with

his fingers left/right less than 10% of the workday; and reach

in front of his body and overhead less than 50% of the workday.

[Tr. 888]. The doctor added, “If needed, I can get evaluation

from physiotherapy or EMG study.” [Tr. 888].

    The ALJ gave this opinion little weight stating that

    Although Dr. Patel is the claimant’s treating
    physician and is familiar with his conditions, Dr.
    Patel does not provide a narrative to support the
    limitations he assigned to the claimant. Furthermore,
    while the claimant has alleged diabetic neuropathy in
    his hands as well as numbness and tingling and
    increased pain from the residual effects of a
    fractured right thumb, there is no evidence in the
    record that these symptoms would limit the claimant to
    the extent opined by Dr. Patel.

[Tr. 30].

    On this record, the Court finds that the ALJ had an

obligation to seek additional information from Dr. Patel


                               17
regarding Roberts’s peripheral neuropathy to his hands and feet

and the impact those symptoms have on work-related functional

limitations. Indeed, the record shows that after July 2013, Dr.

Patel noted progressive changes in monofilament testing to

plaintiff’s feet with decreased sensation and an incident in

2015 of burning his feet during a water soak due to decreased

sensation to temperature.

    Beginning in May 2015, plaintiff began treatment with

podiatrist Dr. James Burruano. [Tr. 811-14 (May 12, 2015,

initial evaluation); Tr. 807-10 (May 26, 2015, follow-up after

burning his feet during a water soak); Tr. 804-06 (December 14,

2015); Tr. 801-03 (February 8, 2016)]. In May and December 2015

and February 2016, plaintiff complained of “pain, decreased

sensation and tingling and burning” in both feet. [Tr. 811 (“++

tingling burning and marked numbness feet and ankles”); Tr. 801,

(describing pain at 7-8/10); Tr. 804 (“Pt. states the pain

before was a 6-7/10 but now it’s a 9/10.”)]. In addition to

experiencing neuropathic pain, plaintiff also stated that he was

sleepy when taking Gabapentin to treat the neuropathy. [Tr.

803]. Neurologic examinations revealed “Sensory-Temperature-

Decreased.” [Tr. 802, 805]. Monofilament examinations revealed

that plaintiff could not feel his great toe, third toe or fifth

toe bilaterally. “Vibration-Decreased-Globally. Proprioception-

Bilateral-Toes Impaired.” [Tr. 802, 805].

                               18
      On March 28, 2016, Dr. Burruano provided a “To Whom It May

Concern” letter stating,

      Roy Roberts has diabetic chronic painful neuropathy
      with difficulty using machinery due to inability to
      feel surfaces when standing sitting or walking. Mr.
      Roberts also has pain and lancinatint sensations in
      feet and legs due to diabetic progressive neuropathy.
      He is currently under my care for neuropathy and has
      been taking medication to assist him in reducing his
      pain levels, but is still not able to perform labor
      intensive work and operate machinery.”

[Tr. 890].

      The ALJ gave this opinion

      some weight insofar as it is consistent with the
      medical evidence of record that shows the claimant is
      capable of work at the sedentary exertional level
      there is evidence in the record that the claimant’s
      diabetic neuropathy has decreased his feeling
      sensation (Ex. B10F at 1, B14F at 1). However, Dr.
      Burruano does not provide a function-by-function
      analysis of the claimant’s residual ability to engage
      in work related activities and therefore his opinion
      is only entitled to some weight.

[Tr. 30].

      After discounting all of the opinions from plaintiff’s

treating physicians, including specialists, and a

consultative examiner, the ALJ found that plaintiff had the

RFC

      to perform sedentary work as defined in 20 C.F.R.
      404.1567(a) and 416.967(a) except he can lift and
      carry 10 pounds occasionally and 5 pounds frequently.
      The claimant will be able to sit for up to six hours
      in an 8-hour day and stand and/or walk up to 2 hours
      in an 8-hour day. He could not use foot controls
      bilaterally and is limited to frequent climbing of
      ramps or stairs. In addition, he is limited to no

                                  19
    climbing of ladders ropes or scaffolds, and frequent
    balancing. He is further limited to frequent handling
    of objects, fingering of objects, and feeling of
    objects bilaterally. Finally, the claimant should have
    no exposure to excessively cold or hot environments,
    no exposure to excessive vibration, and no exposure to
    hazards such as unprotected heights or moving
    machinery.

[Tr. 25].

    The Court is unable to reconcile the ALJ’s RFC finding with

the medical evidence of record, and the opinions of Mr.

Roberts’s treating physicians and the consultative examiner.

Because the ALJ gave little weight to Dr. Patel’s opinion that

plaintiff was very limited in his ability to stand and walk, and

had significant limitations to grasp, turn and twist objects,

engage in fine manipulations, with lifting restrictions, there

is no medical opinion regarding Roberts’s capacity to stand or

walk or lift, “which are necessary activities for sedentary

work.” Martin v. Berryhill, No. 16-CV-6184-FPG, 2017 WL 1313837,

at *3 (W.D.N.Y. Apr. 10, 2017)(“Because the ALJ rejected Dr.

Finkbeiner’s opinion, the record lacks any medical opinion as to

Martin’s physical ability to engage in work at any exertional

level on a regular and continuous basis in an ordinary work

setting. There is no medical opinion regarding her capacity to

sit, stand, walk, or lift, which are necessary activities for

sedentary work. See 20 C.F.R. §§ 404.1567(a), 416.967(a).”); see

also Maenza v. Colvin, No. 14-CV-6596, 2016 WL 1247210, at *12


                               20
(W.D.N.Y. Mar. 24, 2016)(“It is beyond dispute that ‘an ALJ who

chooses to adopt only portions of a medical opinion must explain

his or her decision to reject the remaining portions.’”)(quoting

Raymer v. Colvin, No. 14-CV-6009P, 2015 WL 5032669, at *5

(W.D.N.Y. Aug. 25, 2015)(citing Younes v. Colvin, No. 14-CV-170,

2015 WL 1524417, at *8 (N.D.N.Y. April 2, 2015)(“When [crediting

only portions of a medical source opinion] smacks of 'cherry

picking' of evidence supporting a finding while rejecting

contrary evidence from the same source, an administrative law

judge must have a sound reason for weighing portions of the

same-source opinions differently.”); Phelps v. Colvin, No. 12-

GV-976S, 2014 WL 122189, at *4 (W.D.N.Y. Jan. 13, 2014)(“The

selective adoption of only the least supportive portions of a

medical source's statements is not permissible.” (internal

quotations and brackets omitted)); Caternolo v. Astrue, No. 11-

CV-6601, 2013 WL 1819264, at *9 (W.D.N.Y. April 29, 2013)(“[I]t

is a fundamental tenet of Social Security law that an ALJ cannot

pick and choose only parts of a medical opinion that support his

determination.” (internal citations and quotations omitted))

(collecting cases); Searles v. Astrue, No. 09-CV-6117, 2010 WL

2998676, at *4 (W.D.N.Y. July 27, 2010)(“An ALJ may not credit

some of a doctor' s findings while ignoring other significant

deficits that the doctor identified.”); Dioguardi v. Comm'r of

Soc, Sec., 445 F.Supp.2d 288, 297 (W.D.N.Y. 2006)(“While the ALJ

                               21
is not obligated to reconcile explicitly every conflicting shred

of medical testimony ... [t]he plaintiff [] is entitled to know

why the ALJ chose to disregard the portions of the medical

opinions that were beneficial to [his] application for

benefits.” (internal quotations and citations omitted)).

    While the Commissioner is free to decide that the opinions

of treating sources and other sources are entitled to no weight

or little weight, those decisions should be thoroughly

explained. Sears v. Astrue, Civil Action No. 2:11-CV-138, 2012

WL 1758843, at *3 (D. Vt. May 15, 2012). Indeed, when an ALJ

rejects all physician opinion evidence, an evidentiary deficit

exists. “[E]ven though the Commissioner is empowered to make the

RFC determination, ‘[w]here the medical findings in the record

merely diagnose [the] claimant’s exertional impairments and do

not relate those diagnoses to specific residual functional

capabilities,’ the general rule is that the Commissioner ‘may

not make the connection himself.’” Martin, 2017 WL 1313837, at

*3 (quoting Wilson v. Colvin, No. 13-CV-6286P, 2015 WL 1003933,

at *21 (W.D.N.Y. Mar. 6, 2015)).

    “Because there is no medical source opinion or functional

assessment supporting the ALJ’s finding that [Mr. Roberts] can

perform sedentary work with restrictions, the Court concludes

that the RFC determination is without substantial support in the

record and a remand for further administrative proceedings is

                               22
appropriate.” House v. Astrue, No. 5:11-CV-915 (GLS), 2013 WL

422058, at *4 (N.D.N.Y. Feb. 1, 2013)(citing Suide v. Astrue,

371 F. App’x 684, 689-90 (7th Cir. 2010)(holding that “the

evidentiary deficit left by the ALJ’s rejection” of a

physician’s reports, but not the weight afforded to the reports,

required remand.)).

     “In light of the ALJ's affirmative duty to develop the

administrative record, an ALJ cannot reject a treating

physician's diagnosis without first attempting to fill any clear

gaps in the administrative record.” Burgess v. Astrue, 537 F.3d

117, 129 (2d Cir. 2008)(quoting Rosa v. Callahan, 168 F.3d 72,

79 (2d Cir. 1999)); see Schaal v. Apfel, 134 F.3d 496, 505 (2d

Cir. 1998)(“Even if the clinical findings were inadequate, it

was the ALJ's duty to seek additional information from [the

treating physician] sua sponte.”)).

     The proceedings before an ALJ are not supposed to be
     adversarial. Where there are deficiencies in the
     record, an ALJ is under an affirmative obligation to
     develop a claimant's medical history “even when the
     claimant is represented by counsel or ... by a
     paralegal.” Perez v. Chater, 77 F.3d 41, 47 (2d
     Cir.1996); see also Pratts v. Chater, 94 F.3d 34, 37
     (2d Cir. 1996) (“It is the rule in our circuit that
     ‘the ALJ, unlike a judge in a trial, must herself
     affirmatively develop the record’ in light of ‘the
     essentially non-adversarial nature of a benefits
     proceeding.’ This duty ... exists even when ... the
     claimant is represented by counsel.” (quoting
     Echevarria v. Secretary of Health & Human Servs., 685
     F.2d 751, 755 (2d Cir. 1982))).



                               23
Richardson v. Barnhart, 443 F. Supp. 2d 411, 423 (W.D.N.Y.

2006).

    Accordingly, the Court finds that the ALJ’s conclusion

that plaintiff can perform sedentary work with limitations

is not supported by substantial evidence and additional

administrative proceedings are required. This case is

remanded for proper consideration of the RFC in accordance

with the medical evidence, treating source opinions and

regulations. On remand, the ALJ should develop the record

as necessary to obtain further information as to

plaintiff’s functional limitations from treating and/or

examining physicians, including obtaining a consultative

examination or requesting a detailed functional assessment

by a medical expert, and thoroughly explain his findings in

accordance with the regulations. See Martin, 2017 WL

1313837, at *4 (citing Covey v. Colvin, 204 F. Supp. 3d

497, 507 (W.D.N.Y. 2016)). The Commissioner on remand,

“should employ whichever of these methods are appropriate

to fully develop the record as to [Roberts’s] RFC.” Id.

2017 WL 1313837, at *4.


         2.   Consultative Examiner Dr. Donna Miller

    Plaintiff argues, almost in passing, that the ALJ

erred when assigning “little weight” to the January 2014

opinion of consultative examiner Dr. Donna Miller. [Doc.
                               24
#16-1 at 11; Tr. 29; 692-95]. Dr. Miller found that

plaintiff had a “mild limitation for prolonged standing and

walking.” [Tr. 695]. In fact, the ALJ found that Roberts

was more functionally limited than the agency consultant

Dr. Miller opined, due to the reported history of a

fractured ankle with residual pain and a history of

peripheral neuropathy in his feet. [Tr. 692; 320]. The ALJ

adopted Dr. Miller’s finding that plaintiff “should avoid

any temperature extreme, given his diabetic neuropathy.”

[Tr. 25 (finding that “the claimant should have no exposure

to excessively cold or hot environments...”]. The ALJ

accurately points out that Dr. Miller “did not place any

weight restriction on the claimant or provide a function-

by-function analysis.” [Tr. 29]. While it is accurate that

a weight restriction was not assessed, the CE accounted for

plaintiff’s right hand pain and complaints of diabetic

neuropathy to his hands. The CE assessed fine motor

dexterity of the hands, finding that hand and finger

dexterity was intact and grip strength was 5/5 bilaterally.

[Tr. 692, 695]. Plaintiff provides no further argument or

basis for finding that the ALJ erred in the weight assessed

to the opinion of consultative examiner Dr. Miller. As set

forth above, the Commissioner will develop the record

further on remand.

                               25
         3.   Endocrinologist Dr. Paresh Dandona

    Last, plaintiff argues that the Commissioner erred in

failing to properly evaluate the favorable opinions of treating

physician Dr. Paresh Dandona. [Doc. #16-1 at 14-20].

    Plaintiff began treatment with endocrinologist Dr. Dandona

on June 22, 2015. [Tr. 823-27]. At his initial appointment,

plaintiff reported that in the prior month he was soaking his

feet in water and burned the tops of both feet, but the blisters

were now healed. [Tr. 823]. Plaintiff reported fasting blood

sugar ranging 200-300. Id. On examination, the doctor noted that

plaintiff’s musculoskeletal range of motions was normal,

digits/nails appeared normal and his gait was normal. [Tr. 825].

Glucose Finger stick was 49. [Tr. 826]. On neurological

examination, the doctor noted abnormal peripheral reflexes,

adding that the peripheral neuropathy should improve with better

glycemic control. [Tr. 825, 827]. Dr. Dandona adjusted the

diabetes medications, instructed plaintiff to meet with a CDE

[Certified Diabetes Educator] for carb counting, monitor glucose

and record in a provided log book; and noted that plaintiff was

a candidate for pump therapy. [Tr. 826]. Plaintiff was due to

return for a follow-up appointment in 3 weeks. [Tr. 827].

    Plaintiff returned, however, almost seven months later, on

January 11, 2016. [Tr. 819-22]. Dr. Dandona noted that he had

not been seen since June 2015 and failed to show for two
                               26
appointments with the CDE for pump training. [Tr. 819]. His A1C

was 12.4%. [Tr. 819]. Plaintiff reported that his neuropathy was

unchanged. Id. “Review of systems [were] normal except as

noted.” [Tr. 819]. At this appointment, the doctor noted normal

peripheral reflexes. [Tr. 821]. Plaintiff’s glucose finger stick

reading was 295. [Tr. 821]. Diabetes medications were adjusted,

and plaintiff was provided with a new meter and asked to monitor

and keep a glucose log with a food diary. “Neuropathy: Await

improved control...Microalbuminuria: Await improved control.”

[Tr. 822].

    Dr. Dandona saw plaintiff on February 8, 2016, for a

follow-up examination. [Tr. 815-19]. His physical examination

revealed no changes. [Tr. 815, 817]. Plaintiff’s glucose finger

stick reading was 55. [Tr. 818]. Diabetic medications were

adjusted. [Tr. 818]. The treatment plan articulated by the

doctor included diet, exercise, insulin and education. [Tr.

818]. “[C]omprehensive self-management skills (group), basic

nutrition management, self-blood glucose monitoring and insulin

pump instruction.” [Tr. 818]. The doctor noted that plaintiff’s

diabetes remained uncontrolled with an A1C greater than 13%.

[Tr. 818]. As set forth above, the record contains only three

treatment records from Dr. Dandona; June 2015, January and

February 2016.

    On March 30, 2016, Dr. Dandona provided a “To Whom It May

                               27
Concern” letter, stating that Roberts

    suffers from badly controlled Diabetes Mellitus with
    elevated A1[C] levels for several years. He also has
    severe peripheral neuropathy and macular degeneration.
    His illness prevents him from working. Please grant
    him the support he needs.
[Tr. 889].

    In assessing “little weight” to Dr. Dandona’s opinion, the

ALJ found that the doctor’s

    Opinion is on an issue reserved to the Commissioner.
    The opinion of the claimant’s physician on the issue
    of disability is not binding on the Administration
    because it involves non-medical issues that are not of
    the experts of the medical profession. According to
    SSR 96-Sp, these opinions are not controlling in
    regards to the residual functional capacity. The
    weight to be given to such conclusions depends only on
    the extent to which they are supported by specific and
    complete clinical findings and are consistent with the
    rest of the evidence in the file. As any medical
    opinion, the opinion must be evaluated along with the
    rest of the evidence in the case record to determine
    the extent to which such opinions are supported by the
    record. In addition, Dr. Dandona only provides a
    conclusory opinion on the claimant’s disability and
    does not provide a function-by-function analysis. For
    these reasons, I give this opinion little weight.

[Tr. 30].

    Here, Dr. Dandona’s treatment records noted normal

range of motion, normal gait, normal digitus/nails, no use

of an assisted device to ambulate, normal musculoskeletal,

both normal and abnormal peripheral reflexes were noted.

[Tr. 817, 821-22, 825, 827]. The doctor also noted that

plaintiff’s peripheral neuropathy should improve with

better glycemic control. [Tr. 827, 822]. Nevertheless,

                               28
plaintiff’s A1C was elevated in all three encounters with

Dr. Dandona. [Tr. 818, 822, 826]. Indeed, Dr. Patel’s

treatment records consistently state that plaintiff’s

diabetes was uncontrolled and Roberts’s AIC scores were

consistently at elevated levels between 2011 and 2016. See

e.g. Tr. 538 (12.5); Tr. 642 (14.4); Tr. 648 (12.9); Tr.

710 (10.8); Tr. 762 (10.9); Tr. 815 (12.4); Tr. 818 (13);

Tr. 826 (10.8). On this record, it is unclear how

plaintiff’s uncontrolled diabetes translates to work

related functional limitations. Dr. Dandona does not

provide an adequate explanation to reconcile his treatment

records with his opinion letter. As plaintiff’s treating

endocrinologist, he should be asked to provide further

information as to the work related limitations caused by

plaintiff’s diabetic condition.

VI.   CONCLUSION

      For the reasons stated, plaintiff’s Motion for Judgment on

the Pleadings [Doc. #16] is GRANTED. Defendant’s Motion for

Judgment on the Pleadings [Doc. #19] is DENIED. This case is

REMANDED for further proceedings consistent with this opinion,

pursuant to sentence four of 42 U.S.C. §405(g). See Curry v.

Apfel, 209 F.3d 117, 124 (2d Cir. 2000); 42 U.S.C. §1383(c)(3).

      In light of the Court’s findings above, it need not reach

the merits of plaintiff’s remaining arguments. Therefore, this

                                  29
matter is remanded to the Commissioner for further

administrative proceedings consistent with this opinion. On

remand, the Commissioner shall address the other claims of error

not discussed herein.

    This is not a Recommended Ruling. The parties consented to

proceed before a United States Magistrate Judge [doc. #14] on

September 25, 2018, with appeal to the Court of Appeals. Fed. R.

Civ. P. 73(b)-(c).

    SO ORDERED at Bridgeport, Connecticut this 12th day of

March 2019.

                              ____/s/___________________
                              HOLLY B. FITZSIMMONS
                              UNITED STATES MAGISTRATE JUDGE




                               30
